 334 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 International Longshore and Warehouse Union, I
n-ternational Longshore and Warehouse Union, 
Local 
4, and International Longshore 
and 
Warehouse Union, Local 8 
and
 Tidewater Barge 
Lines, 
Inc
.  Case
 19ŒCCŒ111986 March 
26, 2015
 DECISION AND ORDER
 BY CHAIRMAN 
PEARCE AND 
MEMBERS 
MISCIMARRA 
 AND 
HIROZAWA
 On April 25, 2014
, Admi
nistrative Law Judge Eleanor 
Laws 
issued the attached decision.  The Respondent
s filed exceptions and a supporting brie
f, the General 
Counsel filed an answering brief, and the Respondent
s filed a reply brief.
  The National Labor Relations Board has delegated its 
authority in this proceeding to a three
-member panel.
 The Board has considered the decision and the record 
in li
ght of the exceptions
1 and briefs and has decided to 
affirm the judge™s rulings, findings,
2 and conclusions
 and 1 The Respondents™ exception that the Board lacked a quorum at the 
time it announced the 
appointment of Ronald K. Hooks as Regional 
Director for Region 19, and that consequently the Notice of Hearing 
must be quashed and the complaint dismissed, is without merit.
  Alt-hough Regional Director Hooks™s appointment was announced on 
January 6, 2012, 
the Board approved the appointment on December 22, 
2011, at which time it had a quorum.  See 
Mathew Enterprise, Inc. v. 
NLRB
, 771 F.3d 812, 813 (D.C. Cir. 2014) (ﬁ[T]he President™s recess 
appointment of Member Becker . . . was constitutionally valid.ﬂ); 
Ges-tamp South Carolina, LLC v. NLRB
, 769 F.3d 
254, 257
Œ258 (4th Cir. 
2014) (same).  
 2 In affirming the judge™s findings that the Respondents violated Sec. 
8(b)(4)(i) and (ii)(B), we find it unnecessary to pass on whether Kadoke 

Marine Management is an ally 
of the primary employers 
United Grain 
Corporation (UGC) and Columbia Grain International (CGI)
.  Notwit
h-
standing the alleged ally relationship with Kadoke, the record fully 
supports the judge™s finding that the Respondents™ picketing specifica
l-ly targeted 
another, undisputedly neutral employer, Tidewater Barge 
Lines, Inc. (Tidewater), and was aimed at coercing Tidewater to cease 
doing business with UGC and CGI.  Specifically, the Respondents 
moved their picket boats into place when Tidewater tugboats a
p-
proa
ched the water
-based spud barges transporting grain for UGC and 
CGI; they specifically blocked Tidewater™s tugboats from approaching 
the spud barges; and the picketers yelled at Tidewater™s tugboat e
m-ployees to turn their tugboats around and go back to the
 dock. 
 The 
Respondents™ conduct evinces an unlawful secondary object to enmesh 

neutral Tidewater in the Respondents™ primary labor dispute with UGC 
and CGI.  See 
Electrical Workers Local 970 (Interbox America)
, 306 
NLRB 54, 58 (1992); 
Truck Drivers, Chauf
feurs & Helpers Local No. 
100, Teamsters
, 250 NLRB 1201, 1203 (1980) (ﬁ[I]t is clear that R
e-spondent sought to enmesh neutral employers in its [primary] di
s-pute.ﬂ).  
 Chairman Pearce joins his colleagues in affirming the judge™s fin
d-
ing of a violation.  Ho
wever, contrary to the judge, he would find that 
Kadoke Marine Management is an ally of the primary employers and 
that the Respondents™ picketing of Kadoke was lawful.  In finding 
Kadoke is an ally, the Chairman relies on the facts that:  Kadoke was 
create
d during the labor dispute; the primary employers were its only 
to adopt the recommended Order 
as modi
fied and set 
forth in full below.
3  ORDER
 The National Labor Relations Board orders that the 
Respondents, 
International Longshore and Warehouse 
Union, International Longshore and Warehouse Union, 
Local 4, and International Longshore and Warehouse 
Union, Local 8, San Francisco, California, Vancouver, 

Washington, and Portland, Oregon, their officers, agents, 
and
 representatives, shall 
 1.  
Cease and desist from
 (a) 
Engaging in, or inducing or encouraging any ind
i-vidua
l employed by Tidewater Barge Lines, Inc. or by 
any other 
person engaged in commerce or in an industry 
affecting commerce to engage in
, a strike or 
refusal in the 
course of his employment to use, manufacture, process, 
transport, or otherwise handle or work on any goods, 
articles, materials, or commodities, or to perform any 

services, where an object thereof is to force or requ
ire 
Tidewater Barge Lines
, Inc.
 or any other neutral person 
engaged in commerce or in an industry affecting co
m-merce to cease using, selling, handling, transporting, or 

otherwise dealing in the products of, or to cease doing 
customers; the primary employers requested that Tidewater charter a 
tugboat to Kadoke, which Tidewater did (in addition to bareboat cha
r-tering grain barges to Kadoke); Kadoke™s use of the tugb
oat was li
m-ited to shuttling barges for the primary employers; the primary emplo
y-ers were the guarantors of the bareboat charters for Kadoke; and the 
bareboat charter was to cease upon resolution of the primary labor 
dispute, with Tidewater to resume opera
tion of the vessel at that time.  
The Chairman distinguishes these facts from 
General Teamsters Local 

959, State of Alaska v. NLRB
, 743 F.2d 734 (9th Cir. 1984), on which 
the judge relied, because here, unlike in 
General Teamsters
, there is no 
evidence tha
t Kadoke served other shippers during the period of the 

dispute.  Moreover, whereas in 
General Teamsters
 the primary e
m-ployer had no legal relationship to or oversight over the purported 
ally™s tugboat, here, the primary employers instigated Kadoke™s bar
e-boat charter and served as its guarantors.  The Chairman finds that 
because Kadoke came into being in the midst of the primary dispute, 

see 
Advance Electric
, 268 NLRB 1001, 1004 (1984), enfd. 748 F.2d 
1001 (5th Cir. 1984), cert. denied 470 U.S. 1085 (1985),
 and its oper
a-tions were tailored to the primary employers™ needs to the exclusion of 

all else (as evidenced by the fact that the primary employers arranged 
the bareboat charter agreement between Tidewater and Kadoke), K
a-doke was an ally of the primary emp
loyers.  Analyzing the picketing of 
ally Kadoke under the standard set forth in 
Sailors Union of the Pacific 
(Moore Dry Dock Co.)
, 92 NLRB 547 (1950), the Chairman would find 
it lawful.  Thus, Kadoke was engaged in its normal business at the spud 
barge whe
n the picketing of it occurred, the picketing clearly disclosed 
that the dispute was with the primary employers, and the picketing was 

reasonably close to the situs of the Respondents™ dispute with Kadoke 
at the spud barges.  
 3 We shall modify the judge™s recommended Order to conform to the 
violations found and to the Board™s standard remedial language. We 

shall substitute a new notice to conform to the Order as modified and in 
accordance with our decision in 
Durham School Servic
es, 360 NLRB 
694
 (2014).
 362 NLRB No. 40
                                                                                                                                                           LONGSHOREMEN ILWU LO
CAL 
4 (TIDEWATER BARGE
, INC
.)  335 business with
, United Grain Corporation and Columbia 
Grain International
. (b) 
Threat
ening, coercing, or restraining Tidewater 
Barge Lines, Inc. or any other person engaged in co
m-merce or in an industry affecting commerce, 
where an 
object thereof is to force or require 
Tidewater Barge 
Lines, Inc. or any other
 neutral person engaged in co
m-merce to cease using, selling, handling, transporting
, or 
otherwise dealing in the products of
, or to cease doing 
business with
, United Grain Corporation and Columbia 
Grain International
. 2.  Take the following affirmative act
ion necessary to 
effectuate the policies of the Act.
 (a) 
Within 14 days after service by the Region, post at 
their business offices and meeting halls copies of the 
attached notice marked ﬁAppendix.ﬂ
4  Copies of the n
o-tice, on forms provided by the Regional
 Director for R
e-gion 19, after being signed by the Respondents™ autho
r-ized representative, shall be posted by the Respondents 
and maintained for 60 consecutive days in conspicuous 

places, including all places where notices to employees 
and members are cust
omarily posted.  In addition to 
physical posting of paper notices, notices shall be di
s-tributed electronically, such as by email, posting on an 
intranet or an internet site, and/or other electronic means, 
if the Respondents customarily communicate with the
ir 

employees and members by such means.  Reasonable 
steps shall be taken by the Respondents to ensure that the 
notices are not altered, defaced, or covered by any other 

material.  
 (b)  Within 14 days after service by the Region, return 
to the Regional Dir
ector for Region 19 signed copies of 
the notice in sufficient number for posting by Tidewater 
Barge Lines, Inc., 
if willing, at all places where notices 
to employees are customarily posted.
 (c) 
Within 21 days after service by the Region, file 
with the Regi
onal Director for Region 19 a sworn certif
i-cation of a responsible official on a form provided by the 

Region attesting to the steps that the Respondents have 

taken to comply.
 4 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the N
a-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Jud
g-
ment of the United States C
ourt of Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ
  APPENDIX
  NOTICE 
TO EMPLOYEES 
AND MEMBERS
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD
 An Agency of the United States Government
  The National Labor Relations Board has found that we vi
o-lated Federal labor law and has ordered us to post and obey 
this notice.
  FEDERAL LAW GIVES YOU THE RIGHT TO
  Form, join, or assist a union
 Choose representatives to bargain o
n your behalf 
with your employer
 Act together with other employees for your ben
e-fit and protection 
 Choose not to engage in any of these protected 
activities.  
  WE WILL NOT
 engage in, or induce or encourage
 any 
individua
l employed by Tidewater Barge Lines, Inc.
 or 
by any other person engaged in commerce or in an indu
s-
try affecting commerce to engage in
, a strike or refusal in 
the course of his employment to use, manufacture, pr
o-cess, transport, or otherwise handle or work 
on any 
goods, articles, materials, or commodities, or to perform 

any services, where an object thereof is to force or r
e-quire Tidewater Barge Lines, Inc.
 or any other neutral 
person engaged in commerce or in an industry affecting 

commerce to cease using, s
elling, handling, transporting, 
or otherwise dealing in the products of, or to cease doing 

business with
, United Grain Corporation and Columbia 
Grain International
. WE WILL NOT
 threat
en, coerce, or restrain Tidewater 
Barge Lines, Inc. or any other person e
ngaged in co
m-merce or in an industry affecting commerce, 
where an 
object thereof is to force or require 
Tidewater Barge 
Lines, Inc. or any other neutral person engaged in co
m-merce to cease using, selling, handling, transporting
, or 
otherwise dealing in the
 products of
, or to cease doing 
business with
, United Grain Corporation and Columbia 
Grain International
.  INTERNATIONAL 
LONGSHORE AND 
WAREHOUSE 
UNION
, INTERNATIONAL 
LONGSHORE AND 
WAREHOUSE 
UNION
, LOCAL 
4, AND 
INTERNATIONAL 
LONGSHORE AND 
WAREHOUSE 
UNION
, LOCAL
 8                                                               DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 336 The Board™s decision can be found at 
www.nlrb.gov/case/19
-CA-111986
 or by using the QR code 
below.  Alternatively, you can obtain a copy of the decision 
from the Executive Secretary, National
 Labor Relations 
Board, 1099 14th Street, N.W., Washington, D.C.
 20570, or 
by calling (202) 273
Œ1940.      Susannah C. Merritt, Esq., 
for the General Counsel.
 Robert H. Lavitt, Esq. 
and
 Laura Ewan, Esq. (Schwerin, Cam
p-bell, Barnard,
 Iglitzin & Lavitt, 
LLP),
 for the Respondent
s. Michael T. Garone, Esq. (Schwabe, Williamson & Wyatt),
 for 
the Charging Party.
 DECISION
 STATEMENT OF THE 
CASE
 ELEANOR 
LAWS
, Administrative Law Judge.  This case was 
tried in Portland, Oregon, on January 14
Œ16, 2014.  Tidewater 
Barge Lines, Inc. (the Charging Party or Tidewater), filed the 
charge on August 26, 2013
,1 and the General Counsel issued 
the complaint on September 18, 2013.  The International Lon
g-shore and Warehouse Union, International Longshore and 
Warehouse Union Local
 4, and International Longshore and 
Warehouse Union Local 8 (the Respondents,
2 ILWU, or the 
Union) filed a timely answer denying all material allegations 
and setting forth affirmative defenses.
 The parties filed closing briefs, as scheduled, on March 28, 
2013.  For reasons discussed below, on April 9, the General 
Counsel filed a motion to strike certain of the Respondent™s 

defenses and, in the alternative, a request to file a supplemental 
brief.  The submission included the supplemental brief, which 
is admi
tted into the record.  The Respondent requested an o
p-portunity to respond, and the response, which is also admitted 

into the rec
ord, was received on April 24.
 On the entire record, including my observation of the d
e-meanor of the witnesses, and after consid
ering the briefs filed 
by the General Counsel, the Respondent, and the Charging 

Party, I make the following
 1 All dates are 2013, unless otherwise indicated.
 2 I refer at times to the Respondent in the singular but recognize that 
three
-related entities are named.
 FINDINGS OF 
FACT
 I.  JURISDICTION
 The Respondents are labor organizations within the meaning 
of Section 2(5) of the National Labor Relations Act (th
e Act).
3  The Charging Party, a 
State of Oregon Corporation, with an 
office and place of business at the Port of Portland in Portland, 

Oregon, is an employer engaged in commerce within the mea
n-ing of Section 2(2), (6), and (7) of the Act.
 II.  ALLEGED UNFA
IR LABOR PRACTICES
 The complaint alleges that the Respondents violated Section 
8(b)(4)(i) and (ii)(B) of the National Labor Relations Act (the 

Act) by picketing at Tidewater™s facilities in Wilma, Washin
g-ton, Central Ferry, Washington, and Hayden Island, O
regon
, on 
various dates since August 19, 2013.
 A.  Procedural History
 On September 20, 2013, the General Counsel filed a petition 
for preliminary injunctive relief under Section 10(1) of the Act 
in U.S. District Court.  The Respondent filed a response on 
October 2.  On October 15, U.S. District Court Judge Ann A
i-ken issued an opinion and order granting the General Counsel™s 
petition and enjoining the ILWU from further picketing Tid
e-
water.  On October 21, the General Counsel filed a petition for 
contempt, an
d on October 31, Judge Aiken found the ILWU 
was in cont
empt of her October 15 order.  
At Tidewater™s r
e-quest, I take administrative notice of documents pertaining to 
the injunctive proceedings under Section 10(l) of the Act.
 B.  Background
 1.  The grain 
companies and ILWU labor dispute
 Grain companies in the Pacific Northwest have long e
m-
ployed grain handlers from the ILWU.  A labor dispute arose 

between the ILWU and two of the grain companies, United 
Grain Corporation (UGC) and Columbia Grain Internation
al 
(CGI).
4  UGC is owned by Mitsui & Co., and CGI is owned by 
Marubeni Corporation, both of which are Japanese corpor
a-tions.
5  UCG and CGI have been Tidewater™s customers for 
about 25 years.  Both companies have large export terminals on 
the Columbia River
, which creates the border between Was
h-ington and Oregon.  
UGC™s export terminal is on the Washin
g-ton side of the river in Vancouver.  CGI™s export terminal is on 
the Oregon side at the Port of Portland, 
terminal 5.  Both UGC 
and CGI also have smaller elev
ators along the Snake River, 
which empties into the Columbia River and runs along the bo
r-der between Washington and Idaho.  Grain is transported by 

barge and rail from the smaller elevators to the larger export 
terminals.
 3 The ILWU™s attorney re
quested I reconsider my denial of its m
o-
tion to correct the pleadings, which I decline for the reasons originally 
articulated at the hearing.
 4 This labor dispute is the topic of various pending litigation.  Its u
n-
derlying details are not relevant to my de
terminations here.
 5 I refer to UCG and CGI as the ﬁgrain companiesﬂ in this decision.  
When I am discussing other grain companies, they are named and/or 
distinguished as companies other than UGC or CGI.
                                                                                                                         LONGSHOREMEN ILWU LO
CAL 
4 (TIDEWATER BARGE
, INC
.)  337 The grain handlers™ responsibiliti
es include unloading grain 
from barges and performing maintenance and repair at the grain 
elevators.  They do not operate tugs or tow barges.
 Following failed contract negations between the ILWU and 
both grain companies, they each declared impasse.  UGC d
e-clared impasse on February 27, 2013, and locked out the Union.  

CGI followed suit, locking the Union out on May 4.
 2.  Tidewater™s operations
 Tidewater™s primary business consists of transporting co
m-modities up and down the Columbia and Snake Rivers using 

tugs and barges.  Tidewater™s administration building, located 
in Vancouver, Washington, houses its administrative offices.  
The Tidewater industrial center,
6 also in Vancouver, is co
m-prised of a dry dock and some maintenance barges.  All vessels 

are servi
ced there.  The empty barges are also sometimes tran
s-ported via tug to Tidewater™s maintenance facility in Vanco
u-ver.
 Bob Curcio is Tidewater™s chief executive officer and Bruce 
Reed is vice president and chief operating officer.  Geoff Doe
r-fler, the dispa
tch and logistics manager, reports to Reed.  Brian 
Fletcher is Tidewater™s port captain.  He reports to Craig Ne
l-
son, vessel operations manager.
 A tug has four or five crew members, consisting of a captain, 
pilot, and two or three deck mechanics.  The capt
ain is respo
n-sible for operating the vessel and the pilot is responsible for 
navigation.  The deck mechanics take care of the vessel, make 
and break tows, cook, and clean up.  There are two shifts for 
the crewmembers: the first shift works the first 15 day
s of the 
month and the second shift works from the 16th to the last day 
of the month.  While on the vessel, two sets of crewmembers 
work rotating 6
-hour shifts.
 Tidewater has about 240 employees, including its roughly 
120Œ140 crewmembers.  The crewmembers 
are represented by 
the Inland Boatman™s Union (IBU), which is the marine div
i-sion of the ILWU.  Tidewater has a collective
-bargaining 

agreement (CBA) with the IBU.  Rule 26 of the CBA provides:
  It shall not be a violation of this Agreement, and it shall n
ot be 
cause for discharge of disciplinary action in the event an E
m-ployee refuses to enter upon any property involved in a prim
a-
ry labor dispute or refuses to go through or work behind any 
primary picket line including the primary picket line of Union 
part
y to this Agreement and including primary picket lines at 
the Employer™s places of business.
  (GC Exh. 2.)
7 The main commodities Tidewater transports are grain and 
petroleum, each of which comprises about 40 percent of its 
total business.  Tidewater also t
ransports export containers, 
6 This is sometimes referred to in the transcript as
 the TIC.
 7 Abbreviations used in this decision are as follows: ﬁTr.ﬂ for tra
n-
script; ﬁGC Exh.ﬂ for General Counsel™s exhibit; ﬁR. Exh.ﬂ for R
e-spondents™ exhibit; ﬁGC Br.ﬂ for General Counsel™s brief; ﬁCP Br.ﬂ for 
the Charging Party™s brief; and ﬁR. Br. fo
r the Respondents™ brief.  
Although I have included several citations to the record to highlight 

particular testimony or exhibits, I emphasize that my findings and co
n-
clusions are based not solely on the evidence specifically cited, but 
rather are based on
 my review and consideration of the entire record.
 solid waste containers, fertilizer, chemicals, and wood products.  
Commodities are loaded onto the barges, which are then pushed 

by tugs.  Tidewater owns 11 of its tugs and leases the remainder 
from financial institutions.  At 
the time period relevant to the 
instant case, Tidewater possessed 16 tugs, but only operated 13.  

Tidewater owns about 80 percent of its barges and leases the 
remainder from financial institutions.  During the relevant time 
period, Tidewater operated about
 182 barges, 62 of which were 
grain barges.  Some of the grain barges were chartered to other 
companies, as detailed below.
 Tugs usually transport four barges latched together.  The 
barges generally carry mixed commodities among them, and 

some may be empty
.  When it is time for the barges to separate 
they go temporarily to a tie
-off location, which can take a co
u-ple different forms.  One such tie
-off is called a ﬁspud bargeﬂ 
which is essentially a floating dock.  Other tie
-offs include a 
ﬁbeach bargeﬂ which
 consists of two barges tied end
-to-end and 
secured to the shore with ropes and wires.  The barges are s
e-cured to the tie
-off and separated when a barge needs to be 
delivered or ﬁspottedﬂ to a customer.  When barges are spotted 
to a grain customer, they ar
e tied to a ﬁdolphinﬂ which is a steel 
structure used for loading the grain.
 Tidewater has three spud barges near the Port of Portland, r
e-ferred to as Hayden Island upper, middle, and lower.  CGI™s 
grain export facility at 
terminal 5 in Portland is about 2
.5 miles 
from Hayden Island lower, 3 miles from Hayden Island middle, 

and 4.5 miles from Hayden Island upper.  UGC™s grain facility 
in Vancouver is about 2.5 miles from Hayden Island lower, 2 
miles from Hayden Island middle, and .5 mile from Hayden 
Island 
upper.  Tidewater™s grain barges headed for CGI or UGC 
are concentrated at the Hayden Island upper spud barge.
 In Wilma, Tidewater owns a spud barge which sits next to a 
petroleum tank farm that is out of operation.  Tidewater™s spud 

barge is about a mile 
downriver from CGI™s Wilma grain elev
a-tor, and the two facilities are not visible from each other.
8  Tidewater uses the Wilma spud barge to build tows for a vari
e-ty of different customers.  (Tr. 189
Œ195.)  Finally, Tidewater 
has a beach barge in Central Fe
rry, approximately a mile from 
CGI™s Central Ferry grain elevator.
 3.  Grain transportation
 Tidewater transports grain for several companies, including 
CGI, EGT, Kalama Export, UGC, Louis Dreyfus, Lewis & 

Clark, CHS
, and TEMCO.  Though there are fluctuatio
ns, CGI 
and UGC each comprise about 20 percent of Tidewater™s grain 
business.  Grain is hauled yearround, but the busiest time is 
harvest season, which runs from July through October or N
o-vember.  Within that period, August through the first week of 

Septem
ber is busiest.  The barges Tidewater uses to haul grain 
are uniquely designed to haul only grain and they are built sp
e-
cifically for the Columbia and Snake River system.
 Grain is stored in the various grain companies™ elevators u
n-til it is ready to be tra
nsported downriver toward Portland.  The 
grain companies notify Tidewater™s dispatchers when they want 

a load transported, and the dispatchers manage the fleet to meet 
8 It takes about 37
Œ40 hours to take a tow from Wilma to the Por
t-land/Vancouver area.
                                                                                                                        DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 338 the customers™ needs.  Tidewater uses a tug to deliver an empty 
barge to the elevator.  
Grain handlers, employed by the grain 

companies, load the barge, which takes about 6
Œ7 hours.
9  Usu-ally the tug leaves so that its crew can attend to other work 

while the barge is loading, and a different tug picks up the 
loaded barge.  The loaded barge th
en goes to a tie
-off and 
hooks up with other barges to proceed downriver toward the 
Port of Portland.  Once the barges have arrived downriver, they 
go to the grain companies™ export elevators.  They are unloaded 

and then transported back to the Hayden Isla
nd spud barge 
where they are then hooked up with other barges for transport
a-tion upriver.
 The barges sometimes store the grain until it is ready to be 
unloaded at th
e grain companies™ facilities.
 C.  Bareboat Charter Agreements
 As harvest season approached
, UGC and CGI asked Tid
e-water if it would charter a tug to Kadoke Marine Management 

(Kadoke), a company created in the summer of 2013.
10  On 
August
 1, Tidewater and Kadoke entered into an agreement for 
Tidewater to bareboat charter the tug Invader to Kadok
e.11  Under a bareboat charter, the owner retains ownership but r
e-linquishes operation and maintenance of the tug to the charte
r-er.  Pursuant to the terms of the agreement, the bareboat charter 
would cease and the Tidewater would resume operation of the 
Invader if the labor situation between the ILWU and the grain 
companies resolved.  The charter required that the Invader 

would be used only for shuttling barges between the grain 

companies (UGC and CGI) and Tidewater™s spud barges.  (R. 
Exh. 2.)
 The same day
, August 1, Tidewater bareboat chartered bar
g-es under these same basic terms.  Under the agreement, Tid
e-water bareboat chartered to Kadoke loaded grain barges that 

were tied off at Hayden Island upper.  Though not specified 
under the agreement, Kadoke was 
to transport the barges to 
UGC or CGI for discharge.  The barge remained Kadoke™s 

responsibility until a Tidewater tug reconnected to it.  (R. Exhs. 
4Œ7; Tr. 272
Œ282.)  A services agreement between Kadoke and 
the two grain companies, entered into on July 2
6, 2013, set 
forth the terms of service in detail.  The agreement gave UGC 
and CGI significant control over the scope of services Kadoke 
was to provide as well as control over budget and funding co
n-cerns, including the right for the grain companies to audi
t Ka-doke™s books.  (R. Exh. 12.)
 Tidewater undertook similar actions upriver by bareboat 
chartering the tank Stacy T and some of its barges to JT Marine 

for use between CGI™s upriver terminals and Tidewater™s tie
-9 On a few vessels used only during harvest season, a Tidewater e
m-ployee opens the hatches when the barge comes to a 
grain facility.
 10 Dodge, the IBU™s regional director, contends that Reed, Nelson, 
and Sheryl Blunck discussed bareboat chartering to the grain comp
a-nies.  (Tr. 346
Œ347.)  Reed denies this.  (Tr. 453.)  Resolution of this 
conflicting testimony is unnecessa
ry for me to render my decision, as I 
rely on evidence of the charters themselves rather than Dodge™s reco
l-lection of what was conveyed in meetings.
 11 Tidewater Holdings is listed as the owner on this agreement.  
Tidewater Barge Lines and a smaller compan
y called Tidewater Term
i-nal Company comprise Tidewater Holdings.  (Tr. 264.)
 offs in Central Ferry and Wilma.  (R. Exh. 
3; Tr. 269
Œ270.)  
Under the bareboat charter agreement, JT Marine had the Stacy 
T pick up a barge at Tidewater™s upriver tie
-offs and transport it 
to the CGI grain elevators in Wilma and Central Ferry for u
p-loading.  Once loaded, JT Marine transported the 
barge back to 
Tidewater™s upriver spud barge and beach barge to connect 
with other barges for transportation downriver.  The bareboat 
charter ended once a Tidewater tug connected to the loaded 
barge.  The Tidewater tug then transported the grain downriver 

as part of a larger load.  When the loaded barges arrived dow
n-river, they were tied off at the Hayden Island spud barges.  
Then, the barges headed for the UCG and CGI grain company 
facilities in Vancouver and 
terminal 5, respectively, w
ould
 be 
picked up by
 the Invader and transported to the grain comp
a-nies for discharge.  The Invader then transported the empty 
grain barges back to the spud barge.  The bareboat charter 
ceased when a Tidewater tug arrived at the spud barge to i
n-spect the empty barge and take 
it for redelivery.
 CGI and UGC, Kadoke™s only customers, were the guara
n-tors of the bareboat charters to Kadoke.  CGI was guarantor of 
the bareboat charters to JT Marine.
  (R. Exhs. 7
Œ9; Tr. 311
Œ313.)
 Under the charter agreements, Kadoke and JT Marine were
 required to provide security for the chartered vessels, but Tid
e-water did not pay for the security.  (Tr. 273
Œ274; R. Exh. 4.)
 The Invader is noticeably different from Tidewater™s other 
tugs because it displays a different color scheme.  Between July 
and 
October 2013, the Invader was present around Tidewater™s 
Hayden Island upper spud barge.  In October, Reed ordered 
Kadoke to find another moorage based on his belief that the 
Invader was drawing picketing activity.
 Bradley Clark, a Local 4 executive board 
member and ca
u-cus delegate, maintained a computer log tracking grain barges.  
He compiled it through communications with the vessels out on 
the river.  Toward the beginning he updated it daily because 
there was a lot of barge movement.  When things slowed 
down, 
he updated it a couple times a week.  At some point in time, 
each of Tidewater™s barges was bareboat chartered.  (Tr. 299; 

R. Exhs. 5
Œ6.)
 D.  Picketing Activity
 Shortly following the lockouts, the ILWU began picketing at 
UGC and CGI™s downriver facil
ities near Portland, including 
waterborne picketing using small boats.
12  Local 4 and Local 8 
coordinated picketing efforts.  In August, IBU National Pres
i-dent Alan Cote sent a letter to all IBU members advising them 
that if they were confronted with an IL
WU picket line they 
should honor it.
  (GC Exh. 10.)  As a result of Tidewater™s 
IBU-represented crews
™ decision to honor the ILWU™s picket 
lines, Tidewater was unable to access UGC or CGI™s facilities 
to deliver grain barges.  As harvest season continued, 
this had a 
significant effect on Tidewater™s business.
 On August 8, 2013, Randal Olstad, regional manager for 
CGI™s Pacific Northwest region, received a call informing him 
that there was picketing activity at CGI™s Central Ferry facility.  
He called the Ce
ntral Ferry location and was told there was a 
12 This picketing at the grain facilities is not at issue in this case.
                                                                                                                         LONGSHOREMEN ILWU LO
CAL 
4 (TIDEWATER BARGE
, INC
.)  339 picket boat by CGI™s dolphin load cell.  Shortly after 3 p.m., 
Olstad and Rick Thompson, the warehouseman at Central Fe
r-ry, took photographs of the picketing activity.  Thompson o
b-served a roughly 20
-foot alumi
num boat anchored about 15 to 
20 yards from the dolphin.  There were two men inside it hol
d-ing up two signs that said, ﬁColumbia Grain, Unfair, Locked 

out, An Injury to One is an Injury to All.ﬂ  At about 8 that eve
n-ing, Olstad saw a similar picket boat an
chored in front of the 
dolphin at the Port of Wilma.  There were two men holding up 

the same signs.  CGI was not able to load grain into barges 
because Tidewater™s captains, who were to deliver the empty 
barges, honored the picket lines.  (Tr. 84
Œ90.)
 On A
ugust 19, there was another picket at the Port of Wilma.  
The tug Stacy T picked up loaded barges from CGI™s Wilma 
facility.  At about 6 p.m., an ILWU picket boat followed the 
Stacy T from CGI™s Wilma elevator to Tidewater™s Wilma spud 
barge and stayed the
re as the barges were moored.  Olstad o
b-served that when a Tidewater tug later came to pick up barges, 
the picket boat moved to position itself between the tug and the 
spud barge.  Another Tidewater tug tried to pick up the barges a 
couple hours later but 
the same thing occurred.  When the s
e-cond tug abandoned its efforts to pick up the barges, the picke
t-ers returned to CGI™s Wilma grain elevator.  The picket boat 
was the same boat Olstad saw on August 9, with the same 
signs.  (Tr. 92
Œ96.)
 Picketing began e
arly the morning of August 23 in Wilma.  
A blue and white ski boat was anchored by the Tidewater dock.  
A picketer held up a sign stating the same things as the prev
i-ous signs.  Shortly before 9 a.m., a Tidewater tug approached to 
pick up the loaded barges
.  The picket boat moved to position 
itself between the tug and the loaded barges.  The tug did not 
cross the picket line to pick up the barges.  (GC Exhs. 6
Œ7; Tr. 
97Œ99.)
 The previous evening, August 22, Larry Bartel was captain 
of the tug Hurricane, whi
ch was headed toward Lewiston, Id
a-ho, with three empty grain barges to deliver to Lewis & Clark 
Grain Company.  When he was going by CGI at Central Ferry, 
he received a call from an ILWU picket boat telling him they 

had an active picket at the Central Ferr
y tie
-off.  He also said 
they were camping at a local campground waiting for Tidewa
t-er™s boats to show up.  Bartel responded that he wasn™t going to 

Central Ferry, and he proceeded up to Lewiston without inc
i-dent.
 On August 23, after the Hurricane™s crew u
nloaded the bar
g-es in Lewiston, they received an assignment to go to the Wilma 
tie-off to pick up loaded grain barges and take them to Vanco
u-ver.  Bartel did not know whose grain was loaded in the barges 
and he did not know what facility the barges were be
ing taken 
to in Vancouver.  As he approached Wilma, there was an 
ILWU picket boat going back and forth along the moored bar
g-es.  Bartel saw signs that said ILWU Local 4 but could not read 
the smaller print.  He moved an empty grain barge to make 
room for h
is tow, and then went back to pick up one of the 
loaded barges.  As he approached it, the picket boat moved 
between the tug and the loaded barge.  Bartel attempted to go to 

the other end of the barge, but the picket boat positioned itself 
to remain between
 the tug and the barge.  He was unable to 
pick up any grain barges.  The Hurricane was dispatched back 
up to Lewiston to pick up some loaded grain barges.  When 
they headed back downriver, there was another picket boat at 
the Wilma facility with signs that
 said ILWU Local 4 and some 
other smaller print that Bartel could not read.  (Tr. 179
Œ187.)
 As the Hurricane approached Portland on August 26, Bartel 
had a full tow consisting of two full grain barges, an empty 

petroleum barge, and an empty chip barge.  He
 saw two picket 
boats at Hayden Island upper going back and forth about 150
Œ200 feet from the barges.  A sailboat was anchored between 

Haden Island upper and Hayden Island middle.  The sailboat 

had signs identifying itself as ILWU and stating they were 
loc
ked out from Columbia Grain.  The Hurricane was di
s-patched to pull an empty barge out of Hayden Island middle.  A 
boat was parked at the beach nearby, and as Bartel hooked the 
grain barge and started to move, the boat started going across in 
front of him b
etween Hayden Island upper and Hayden Island 
middle towards the sailboat.  Bartel and his crew took the em
p-ty barge to the Tidewater maintenance facility in Vancouver.
 The tug Betty Lou was dispatched on August 23 to pick up 
empty grain barges at Hayden Is
land middle.  Fletcher rode 
along to document any problems.  A small boat with ILWU 
signs kept pace with the Betty Lou on its starboard side.   A
n-other boat with two ILWU Local 4 signs and two ILWU signs 
depicting ﬁLOCKED OUT UGC UNFAIRﬂ and ﬁUGC 
UNFAIR LO
CKED OUTﬂ was anchored below the tie
-off at 

Hayden Island middle.  Fletcher videotaped what he saw from 
the Betty Lou™s wheelhouse.  As the Betty Lou approached, a 
picketer stated, ﬁThis is a bona fide picket line of the ILWU.  
We are picketing these barge
s of Columbia Grain, United 

Grain.ﬂ
13  ﬁTurn yourselves around and go back to the dock.ﬂ
14  ﬁThis is a bona fide picket line of the ILWU.  Turn yourselves 
around and go back to dock.ﬂ
15  ﬁScabs touched these barges.  
ﬁShame on Japan, shame on UGC.ﬂ
16  ﬁRun these scabs off our 
river.ﬂ
17  ﬁThis is a bona fide picket line of the ILWU.  These 
barges have been touched by non
-union labor in a hostile work 
environment caused by United Grain, Marubeni, Columbia 
Grain, Mitsui Japan, United Grain.  This is a bo
na fide picket 
line of the ILWU.ﬂ
18  The crew turned the Betty Lou around 
and headed back to the dock without collecting any barges.
 On September 13, Fletcher rode the tug Rebel to Hayden I
s-land upper to pick up empty grain barges.  About 14 empty 
barges w
ere tied to the spud barge.  (Tr. 161
Œ162.)  A fishing 
boat and a sailboat with its sails down were anchored below the 

barges.  The fishing boat had a yellow sign with blue lettering, 
stating, ﬁILWU Local 4ﬂ; ﬁAn Injury to One is an Injury to Allﬂ 
on its s
tarboard side window.  On the port side there was a sign 
saying ﬁWe Support ILWUﬂ in the front window and a sign 
saying ﬁILWU Local 4ﬂ; ﬁAn Injury to One is an Injury to Allﬂ; 
ﬁLocked Out.ﬂ  The sailboat had a sign stating, ﬁILWU Local 
4ﬂ; ﬁAn Injury to On
e is an Injury to Allﬂ; ﬁLocked Outﬂ; and 
ﬁILWU Local 4ﬂ; ﬁAn Injury to One is an Injury to Allﬂ; ﬁUGC 
13 GC Exh. 8 at 2:50
Œ3:10.
 14 Id. at 3:20
Œ3:22.
 15 Id. at 3:28
Œ3:35.
 16 Id. at 3:40
Œ3:47.
 17 Id. at 3:55
Œ3:
57.
 18 Id. at 4:00
Œ4:27.
                                                             DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 340 Unfairﬂ; on the port side of the boat.  The starboard side had a 
sign stating ﬁILWUﬂ; ﬁAn Injury to One is an Injury to Allﬂ; 

ﬁLocked Out.ﬂ  There were t
hree tugs tied to the Hayden Island 
upper spud barge: the Invader, the Washington, and the Daniel 
Foss.  (GC Exh. 9.)  Tidewater owns the Invader but not the 

Washington or the Daniel Foss.  Normally other company™s 
tugs do not tie
-up at Hayden Island Upper
.  Reed understood 
that the Washington and Daniel Foss were bareboat chartered to 

Kadoke Marine from Shaver and Foss Maritime, respectively, 

to do ship assist work for CGI and UCG.
19  The tug crew did 
not cross the picket line to pick up the barges.  (Tr. 
134.)
 On October 16, Fletcher and Doerfler rode the tug Captain 
Bob, which had been dispatched to pick up an empty grain 
barge at Hayden Island upper at about 5:30 p.m.  Doerfler vid
e-otaped this attempt.  A sailboat was anchored toward the Or
e-gon side of t
he tie
-off.  A fishing boat was anchored behind the 
barges.  Another small boat was not anchored.  The boats had 

signs similar to the previous ones.  As the tug got closer, the 

fishing boat pulled in front of the Captain Bob, blocking its 
path to the barge
s.  The tug had a sign that said ﬁILWUﬂ; 
ﬁUGC Unfair Locked Out.ﬂ  A passenger from a picket began 
shouting, though the audio from the videotape footage is pa
r-tially indecipherable.  A passenger can be heard shouting, a few 
times, ﬁThis is an ILWU picket l
ineﬂ and ﬁThis is a bona fide 
picket line of the ILWU.ﬂ  Fletcher also heard a passenger from 
the anchored vessel shout ﬁFuck youﬂ and the videotape co
n-firms this.
20  Fletcher recalled the picketer also stated, ﬁGo 
back to your dock.ﬂ  He heard verbiage ab
out scab barges and 
scab labor, which the videotape also captured.
21  This was fo
l-lowed by, ﬁThey™re coming after you nextﬂ and something 

about ﬁJapanese grain.ﬂ
22  One of the picketers also says, ﬁThey 
illegally locked us outﬂ;
23 and ﬁWhat are they going 
to do to 
you next?ﬂ
24  The captain attempted to go to the head of the 
spud barge to try to pick up the barge, but the boat followed 
alon
gside, positioning itself between the tug and the barges.  As 
the tug made its approach to go in above the tie
-off, the 
boat 
pulled in front of the tug and blocked its path.  The small boat 
that had been anchored picked up its anchor and started coming 

toward the tug.  At that point, the Coast Guard came over and 
asked if they would be making another attempt to pick up the 
barge.  The captain responded that they would not, and the tug 
turned around and went back to the dock without picking up 

any bar
ges.  (Tr. 134
Œ141; GC Exh. 11.)
 The plan for the empty barges be picked up at Hayden Island 
upper on the dates set forth above
 was put them with other 
barges to transport upriver for reloading at Tidewater™s various 

grain company customers™ facilities.  (Tr. 165
Œ168.)
 At around 7 a.m. on October 17, Olstad received word that 
Tidewater tug was going to try to pick up some loaded b
arges 

at the Wilma spud barge.  He went to the spud barge at around 

9 a.m. and saw a red aluminum 20
-foot picket boat anchored 
19 In Fletcher and Reed™s view, the tugs were standing by with crews 
on board.  (Tr. 154
Œ157, 303
Œ304.)
 20 GC Exh. 11 at 1:41; Tr. 210.
 21 GC Exh. 11 at 2:46
Œ2:52; Tr. 210.
 22 GC Exh. 11 at 2:52
Œ3:04.
 23 Id. at 3:32
Œ3:33.
 24 Id. at 5:58
Œ5:59.
 there, with picket signs and a red ILWU sign.  A Tidewater tug 

was hooked to an empty barge, which it took upriver to a grain 

ele
vator.  The tug then returned and tried to pick up the barges 
loaded with CGI grain.  The picket boat positioned itself b
e-tween the tug and the barges.  The tug crew did not cross the 

picket line to pick up the grain.
 Late in the morning on October 17, Nel
son rode the tug Be
t-ty Lou, which was dispatched from Tidewater™s moorage in 
Vancouver to Hayden Island upper to pick up empty grain 

barge 168 and take it back to Tidewater™s maintenance facility 
for repair.  The barge had last offloaded wheat at Columbia 
Grain.  When he saw an anchored sailboat and a couple of 
smaller boats around Hayden Island upper, Nelson began vid
e-otaping.  There were picketers in the boats holding and som
e-times waving ILWU signs.  As the tug got closer, the picketers 
yelled for the cr
ew to ﬁGet backﬂ; ﬁGo backﬂ; and ﬁBack it 
off.ﬂ
25  They also said, ﬁYou ain™t getting inﬂ; and ﬁTurn it 
around.ﬂ
26  The crew turned the tug around and went back to 
the moorage in Vancouver.  (GC Exh. 12, video 1; Tr. 221
Œ223, 235.)
 On October 18, Nelson ro
de the tug Sundial at around 10:30 
a.m. to pick up empty grain barge 168 at Hayden Island upper 
and take it to Tidewater™s maintenance facility.  He made a 

videotape of the attempt.  There were about seven picket boats 
around Hayden Island upper.  As the t
ug approached, picketers 
began yelling, though much of it is indecipherable.  A picketer 
said, ﬁThis is a bona fide picket line of the ILWUﬂ;
27 and ﬁU
n-ion organized river.ﬂ
28  Nelson heard a picketer telling them to 
go home, go back to dock, and saying the
y could beat Marubeni 
corporation.
29  The picketers also made a comment about ﬁco
r-porate greed.ﬂ
30  The captain turned the tug around and they 
headed back to the moorage in Vancouver.  (GC Exh. 12, video 
2; Tr. 223
Œ227.)
 Another attempt to pick up barge 16
8 occurred on October 
20, when the tug Betty Lou was dispatched to Hayden Island 

upper.  Nelson rode along and videotaped their approach.  
There were six picket boats with ILWU signs.  Most of the 
smaller print could not be read, but one sign said ﬁILWU Lo
cal 
8ﬂ; ﬁColumbia Grain Locked Out.ﬂ  Another said, ﬁILWU L
o-cal 4ﬂ; and ﬁShame on Mitsui.ﬂ  As the tug approached, one of 
the boats moved in front of it.  The picketers began yelling, 
though much of it is indiscernible.  A picketer said
, ﬁStand 
together wi
th your brothers of the ILWUﬂ; ﬁThis is a bona fide 
picket line of the ILWUﬂ; ﬁTurn your boat aroundﬂ; ﬁTurn your 
boat around and go back to dock.ﬂ
31  Three boats began moving 
to block the tug™s access to the barge.  A picketer yelled, ﬁThis 
is a bona fide
 picket line of the ILWUﬂ;
32 ﬁThis is bullshit.  
Turn your tug around and go back to the dock;ﬂ
33  ﬁStand t
o-gether against corporate greedﬂ; ﬁThey illegally locked us out 
25 GC Exh. 12, video 1, at 2:30
Œ2:45.
 26 Id. at 3:05
Œ3:15.
 27 GC Exh. 12, video 2, at :59
Œ1:02.
 28 Id. at 1:13
Œ1:15.
 29 The video backs up Nelson™s testimony.  Id. at 1:40
Œ1:50.
 30 Id. at 1:57
Œ2:00.
 31 GC Exh. 13 at 2:02
Œ2:23; Tr. 231.
 32 GC Exh. 13 at 3:20
Œ3:22; Tr. 213.
 33 GC Exh. 13 at 3:40
Œ3:44.
                                                                                                                         LONGSHOREMEN ILWU LO
CAL 
4 (TIDEWATER BARGE
, INC
.)  341 of our jobsﬂ;
 ﬁI just want to go to work.ﬂ
34  The picketers co
n-tinued to assert that 
this was a bona fide picket line of the 
ILWU and instructed the tug to turn around.  The tug turned 
around and went back to the moorage in Vancouver.  (GC 13; 
Tr. 229
Œ233.)
 The only barges at Hayden Island upper on October 16, 17, 
18, and 20 were grain bar
ges.  (Tr. 241
Œ242.)
 According to Clark, the Union™s goal was to put financial 
pressure on the companies that locked them out and they only 
picketed barges that went to CGI and UGC elevators.
35  (Tr. 
403.)  Brant Mullane, a member of Local 4, stated that t
he f
o-cus of the picketing was CGI™s facilities and cargo handled at 

their facilities.  (Tr. 358
Œ364, 370.)  There was not picketing of 
barges that off
-loaded grain at customers other than CGI and 
UGC.  (Tr. 164, 199, 309
Œ310.)
 III.  DECISION AND ANALYSI
S A.  Respondent™s Noel Canning Defense
 The Respondent, in its closing brief, asserts that the Notice 
Of Hearing issued by the Regional Director must be quashed 
and the complaint dismissed for lack of jurisdiction.  Citing to 
Noel Canning v. NLRB
, 705 F.3d 49
0, 506
Œ507 (D.C. Cir. 
2013), cert
. granted 133 S.Ct. 2861 (2013), and its progeny, the 
Respondent argues that the Board™s actions, including the a
p-pointment of the Regional Director in this case, are invalid.  

The General Counsel filed a motion to strike t
his defense, co
n-tending it was not timely raised in the Respondent™s answe
r or 
in its opening statement.
 The defense was indeed raised for the first time in the R
e-spondent™s closing brief, and I therefore find it was waived.  

See 
Approved Electric Corp
., 3
56 NLRB 
238, 238
 fn. 1 (2010); 
Harco Trucking, LLC
, 344 NLRB 478, 479 (2005).  The R
e-spondent contends that the defense is jurisdictional and ther
e-fore can be raised at any time, citing 
Roosevelt Corp
., 132 
NLRB 248, 255 (1961).  That case, however, involv
ed the 
Board™s jurisdiction over an employer based on interstate 

commerce. (R
. Br. 1.)  The Respondent also cites to 
NLRB v. 
New Vista Nursing 
& Rehabilitation
, 719 F.3d 203 (3d Cir. 
2013), where the Third Circuit held that the statutory mandate 
for a thre
e-member composition of the Board is jurisdictional.  
The General Counsel points out that the Eighth Circuit in 
NLRB 
v. RELCO Locomotives, Inc
., 734 F.3d 764, 794
Œ795 (8th Cir. 
2013), came to a different conclusion.  The General Counsel 
further cites to th
e Supreme Court™s decision in 
City of Arlin
g-ton v. FCC
, 133 S.
Ct. 1863, 1868
Œ1871 (2013), to support its 
assertion that the validity of the appointment at issue is nonj
u-risdictional.
36  I note also that the Fifth Circuit, in 
D. R. Horton, 
Inc. v. NLRB
, 737
 F.3d 344, 351 (5
th Cir. 2013), held that 
ﬁchallenges under the Appointments Clause are ‚nonjurisdi
c-34 Id. at 4:17
Œ4:26.
 35 Clark stated that if a vessel did not communicate its intentions to 
the picketers, they would use the picket boats to form a picket line.  He 
also stated that the picke
ters radioed approaching vessels to ask their 
intentions.  (Tr. 385
Œ387.)  The evidence shows that sometimes there 
was communication between the tug and the picket boats and som
e-times there wasn™t.
 36 Because the General Counsel and Charging Party were not
 on n
o-
tice of this defense, I accept the General Counsel™s supplemental brief.
 tional structural constitutional objections™ that are within a 
court's discretion to considerﬂ (quoting 
Freytag v. Commissio
n-er, 501 U.S. 868, 878
Œ879 (1991
)). Based on the foregoing, until the Board rules otherwise, I 
find that the Respondent has failed prove the jurisdictional 
nature of its affirmative defense based on the Regional Dire
c-tor™s appointment.  As it was raised for the first time in the 
Responde
nt™s closing brief, I find it was waived a
nd decline to 
consider it.
 B. 
 Complaint Allegations
 The complaint alleges that the picketing activity beginning 
on August 19 violated Section 8(b)(4)(i) and (ii)(B) of the Act.  
Under Section 8(b)(4) it is 
unlawful for a union to ﬁinduce or 
encourageﬂ anyone engaged in commerce to refuse to 

ﬁtransport, or otherwise handle any goods, articles, materials, or 
commodities,ﬂ or to ﬁthreaten, coerce, or restrainﬂ anyone e
n-gaged commerce when ﬁan objectﬂ of this co
nduct is to ﬁforce 
or require any person to cease using, selling, handling, tran
s-porting, or otherwise dealing in the productsﬂ of another, ﬁor to 
cease doing business with any other person.ﬂ  29 U.S.C. §§ 
158(b)(4)(i) and (ii)(B).  More simply put, a unio
n may picket 
primary employers with whom it has labor disputes, ﬁbut it runs 
afoul of Section 8(b)(4) if it pickets a neutral employer with the 
proscribed object of enmeshing the neutral employer in a co
n-troversy not its own.ﬂ  
Oil Workers Local 1
-591 (Bur
lington 
Northern Railroad)
, 325 NLRB 324, 326 (1998).
 The facts are largely undisputed.  With regard to the upriver 
picketing, I credit Olstad™s testimony about the picketing activ
i-ty on August 19 and 23 at the Port of Wilma, as it is undisputed 
and is con
sistent with similar picketing activity depicted on 
videotape.  Olstad™s testimony about the events of August 23 is 
also uncontested and is supported by Bartel™s testimony, which 
I likewise credit.  As to the downriver picketing that was vid
e-otaped, I find
 the footage to be reliable evidence of what o
c-curred on the dates in question.  I also credit testimony from 

Fletcher, Doerfler, and Nelson, as it is unrefuted and
 supported 
by the videotapes.  
Witnesses for the ILWU, Mullane and 

Clark, testified that the
 Union only picketed tugs trying to pick 
up barges that had transported grain from UGC or CGI.  This 
testimony is likewise credible and consiste
nt with other record 
evidence.
 I find the Respondent engaged in unlawful secondary picke
t-ing because it targeted
 Tidewater, a neutral party.  It is undi
s-puted that the primary employers with whom the Union has 
labor disputes are the grain companies UGC and CGI, and that 
Tidewater is a neutral party.  The Union asserts, however, that 

the picketing at Tidewater™s spud
 barges and other tie
-off loc
a-tions was lawful because they were a common situs, i.e., a 
common jobsite where the grain companies and other comp
a-nies, including Tidewater, maintained a presence.
 The Respondent relies on 
NLRB v. Ironworkers Local 443
, 850 F
.2d 551, 554 (9th Cir. 1988), for the proposition that a 
union may picket a primary employer ﬁat a situs under the co
n-
trol of the secondary employer, as long as the picketing is pr
i-mary in nature.ﬂ  That case involved construction sites where 
both the prim
ary employer and the neutral employer performed 
work.  Here, CGI and UGC maintained their own grain facil
i-                                                            DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 342 ties where its employees performed grain
-handling duties, 
which did not include operating tugs or towing barges.  The 
spud barges and other tie
-offs w
ere owned and controlled by 
Tidewater, and the grain company employees performed no 
work there.  As such, this case is distinguishable from the 

Ironworkers Local 443 
and the other cases the Respondent cites 
involving worksites where employees of both the p
rimary and 
neutral employer perform work.
 For similar reasons, I find the 
Moore Dry Dock 
criteria on 
which the Respondent relies do not apply to the instant case.  
Sailors Union of the Pacific (Moore Dry Dock), 
92 NLRB 547 
(1950).   In 
Moore Dry Dock, 
the 
primary employer™s business 
was ﬁoperating tramp ships in worldwide tradeﬂ and therefore 
its ships comprised ambulatory worksites.  Here, the grain 
company workers did not operate tugs or tow barges, and they 
did not perform work at Tidewater™s facilities.
  Instead, they 
performed work at the grain companies™ elevators, which are 
fixed worksites.  Moreover, the picketed Tidewater sites were 
distinct from CGI and UGC™s grain elevator worksites, with the 
distances between the grain elevators and Tidewater™s s
pud barges and other tie
-offs ranging from .5 mile to 5 miles.  The 
grain companies were not in such close proximity to Tidewa
t-er™s tie
-offs to be deemed to have a presence there.  I therefore 
find the picketing was purely secondary.  See, e.g.,
 Mine Wor
k-ers District 2 (Jeddo Coal Co.)
, 334 NLRB 677, 686
Œ687 
(2001); 
Industrial Workers Local 657 (Truck Transport, Inc.)
, 245 NLRB 796, affd
. 659 F.2d 252 (D.C. Cir. 1981); 
Carpe
n-ters (Gulf Coast Construction)
, 248 NLRB 802 (1980).
 The Respondent, in its closing
 brief, asserts a defense based 
on the ally doctrine.  Specifically, the Respondent contends that 
Kadoke and JT Marine lost their neutrality and became an int
e-grated straight
-line operation with the grain companies.
37  (R. 
Br. 20.)  The General Counsel mov
ed to strike this defense, 

asserting that it was not timely raised in the Respondent™s a
n-swer or opening statement.  It is true the Respondent did not 

explicitly plead the ally doctrine as an affirmative defense in its 
answer.  It did plead, however, that 
ﬁ[s]ome or all of the loc
a-tions where Respondents publicized their labor dispute were 
extensions of the primary situs.ﬂ  The Respondent raised ow
n-ership and control among Tidewater, the grain companies, and 
Kadoke and JT Marine during the prehearing confer
ence when 
discussing subpoena matters, and I note that the parties™ ope
n-ing statements touched on such matters.  (Tr. 14
Œ17, 23, 26, 
29Œ30.)  I therefore will consider whether, through the charter 
arrangements Tidewater entered into with Kadoke and JT M
a-rine, along with the services agreements these entities entered 
into with the grain companies, as described in the statement of 
facts, UCG and CGI™s situs was extended to Tidewater™s tie
-off 
locations on the dates in question.
 The Supreme Court has recognize
d the ally doctrine as d
e-fense to an 8(b)(4)(B) charge ﬁwhere the secondary employer 

against whom the union's pressure is directed has entangled 
himself in the vortex of the primary dispute.ﬂ  
National Woo
d-work Manufacturers Ass
n. v. NLRB
, 386 U.S. 612, 62
7 (1967).  
Where the General Counsel has established, as here, that the 
37 The Respondent does not contend that Tidewater, Kadoke, or JT 
Marine employees performed struck work.
 union picketed at locations and during times when the primary 

employer was not present, ﬁthe burden shift[s] to the Respon
d-
ent to show the existence of the ally relationships it pleads
 as an 
affirmative defense.ﬂ  
General Teamsters Local 959
, 266 
NLRB 834, 838 (1983)
, enfd. 743 F.2d 734 (9th Cir. 1984).  
The union bears a heavy burden to establish that an entity has 

lost its neutrality for purposes of 
Section
 8(b)(4)(B).  
Service 
Employ
ees Local 525
 (Lenkin Co.), 
329 NLRB 638, 639 
(1999); 
Sheet Metal Workers Local 80 (Limbach Co.)
, 305 
NLRB 312, 314 fn. 5 (1991), enfd. in rel
evant
 part
 989 F.2d 
515 (D.C. Cir 1993).
 When determining whether an entity is neutral under Section 
8(b)(4), the 
Board has articulated versions of a four
-factor test 
through its case law.  In 
Graphic Arts Local 262 (London 

Press)
, 208 NLRB 37, 39 (1973), the Board considered the 
following factors: (1) common ownership of employers i
n-volved, (2) common or centralized 
control of day
-to-day oper
a-tions including labor relations, (3) extent of integration of bus
i-ness operations, and (4) interdependence of employers for a 
substantial portion of business.  Stated slightly differently in 
Mine Workers (Boich Mining Co.)
, 301 N
LRB 872, 873 (1991), 
as well as some other cases, the Board looks at:  ﬁ(1) common 
ownership, (2) common management, (3) interrelation of oper
a-tions, and (4) common or centralized control of labor relations.ﬂ  

Regardless of the version, the test is not app
lied in a formulaic 
or rigid manner, but rather each situation must be evaluated on 

a case
-by-case basis.  
Curtis Matheson
, 248 NLRB 1212, 1214 
(1980).
 I note at the outset of my ally doctrine analysis that the d
e-fense in this case is rather atypical, as t
he ILWU does not co
n-test Tidewater™s neutrality.  Rather than contending Tidewater 
and the grain companies are allies, the ILWU contends that 
Kadoke and JT Marine are the grain companies™ allies.  As 
such, the ILWU asserts that the presence at and use of T
idewa
t-er-owned tie
-offs by some of the vessels Tidewater chartered to 
Kadoke and JT Marine renders the tie
-offs extensions of the 
grain companies™ situs.  The evidence shows, however, that the 
picketing occurred regardless of the chartered tugs™ presence. 
 It was directed at Tidewater tugs™ attempts to pick up an empty 
grain barges at Hayden Island upper on several occasions, both 
before and after the Invader was moored there.  It was directed 
at multiple attempts to pick up empty Tidewater barges to take 

them to Tidewater™s Vancouver facility for servicing.  The 
picketing was directed at the Tidewater tug Betty Lou™s attempt 
to pick up empty grain barges at Hayden Island middle despite 
the absence of the Invader or any Kadoke
-chartered vessel at 
the site.  
The picketing was directed at Tidewater tugs attemp
t-ing to pick up barges at the Tidewater™s Wilma tie
-off, regar
d-less of whether the Stacy T was present.  As the Respondent 

admits and the videotapes depict, the picketing was targeted at 
vessels that had t
ransported grain for UGC and CGI.
38  Against 
this backdrop, I will turn to the factors relevant to the ally d
e-fense.
 38 Though some of the empty barges were likely still bareboat cha
r-tered 
when the Tidewater tugs came to retrieve them, Kadoke and JT 
Marines™ work had been performed, and once a Tidewater tug hooked 
up to the barge, Tidewater would regain possession and control.
                                                                                                                         LONGSHOREMEN ILWU LO
CAL 
4 (TIDEWATER BARGE
, INC
.)  343 The primary evidence the Respondent relies on in support of 
its ally defense is the charter and services contracts.  As the 
General Counsel
 points out, however, many portions of these 
documents are not explained or given meaning through prese
n-tation of ﬁcomparative contracts, expert testimony, or any ev
i-dence at all.ﬂ
39  (GC Supp. Br., p. 9.)  The services agreement 
between Kadoke and the gra
in companies states that Kadoke 
has the ﬁexclusive right to hire and manage its own crewsﬂ 

without the grain companies™ interference.  As such, the R
e-spondent has not shown common or centralized labor relations 

between the grain companies and Kadoke and JT
 Marine.  The 
Respondent points out the agreements™ requirement for Kadoke 

and JT Marine to provide security for the chartered vessels at 
all times.  The fact that JT Marine and Kadoke were respons
i-ble for the security of chartered vessels at all locations
, inclu
d-ing Tidewater™s tie
-off locations, does not convert these loc
a-tions into a
 situs of the grain companies.
 The Respondent cites to 
Longshoremen (Ind.) Local 12 (I
r-win
-Lyons Lumber Co.)
, 87 NLRB 54 (1949), for the propos
i-tion that Kadoke, JT Marine, 
and the grain companies const
i-tute substantially one enterprise by virtue of common owne
r-ship or control.  In 
Irwin
-Lyons
, however, the evidence showed 
that the primary employer and the alleged neutral employer 
were owned and managed by the same two famili
es.  The R
e-spondent™s argument based on 
Henry Wurst, Inc.
, 187 NLRB 
490 (1970), is likewise unavailing.  In that case, unlike here, 
members of the same family owned the companies at issue and 
they were all located in the same building.  For similar reasons
, the Respondent™s reliance on 
J. G. Roy & Sons Co
., 118 NLRB 
286 (1957), and 
Teamsters Local 282 (Acme Concrete)
, 137 
NLRB 1321, 1324 (1962), is unavailing.  Here, the charter and 

services agreements involving JT Marine and Kadoke do not 
establish they ar
e owned or managed by the same individuals as 
UGC and CGI.  No other evidence was presented to show 

common ownership or management.  As such, these factors 
weigh against the Respondent™s burden un
der the ally doctrine.
 The Ninth Circuit considered a case w
ith similar facts in 
General
 Teamsters Local 959, State of Alaska v. NLRB
, 743 
F.2d 734 (9
th Cir. 1984).  There, the primary employer, A
n-chorage Cold Storage, had a bareboat charter on a barge.  The 
union argued that it could picket the barge because of th
e An-chorage™s control over it, and by extension could picket a tug 
owned by the secondary employer, VEDCO.  The Court dis
a-greed, stating, ﬁ[e]ven if Anchorage owned the barge outright, 
the union would not therefore be entitled to picket VEDCO. To 
hold othe
rwise would be to permit a union to picket any shipper 
who carried cargo for an employer with whom the union had a 
primary dispute.ﬂ  Id. at 738.  Following this reasoning, even if 
UGC and/or CGI owned some of the chartered vessels, the 
picketing at Tidewa
ter™s facilities of Tidewater
-owned tugs 
runs afoul of the Act™s restr
ictions on secondary picketing.
 While the evidence, particularly the charter and services 
agreements, shows some integration of operations and depen
d-ence of one entity on another for bus
iness, I find the evidence is 
insufficient to carry the Respondent™s heavy burden to prove its 
39 The Respondent submitted agreements between Tidewater and 
CGI 
into evidence.
 defense based on the ally doctrine.  See 
Newspaper & Mail 

Delivers™ Union (Gannet Co.)
, 271 NLRB 60, 68 (1984); 
Teamsters Local 456 (Carvel Corp.)
, 273 NLRB 516 
(1984).  
Accordingly, I find the Respondent has failed to prove that the 
grain companies were an integrated straight
-line operation with 
Kadoke or JT Marine.  I therefore find, in turn, that Tidewater™s 
spud barges and other tie
-off facilities were not ext
ensions of 
UGC or CGI™s jobsites, and the picketing at those sites was 

presumptively secondary.
 Having found the picketing was presumptively secondary, I 
next must determine whether the Union™s objective was prim
a-ry or secondary.  Under Section 8(b)(4)(ii)
(B), a union may not 
ﬁthreaten, coerce, or restrain any person engaged in commerceﬂ 
where the object is to force or require ﬁany person to cease 
using, selling, handling, transporting, or otherwise dealing in 
the products of any other producer, processor, 
or manufacturer, 
or to cease doing business with any other person.ﬂ  This unla
w-ful objective need not be the sole objective.  
NLRB v. Denver 
Bldg. Trades Council
, 341 U.S. 675, 689 (1951).  ﬁWhen a 
purely secondary boycott ‚reasonably can be expected to 

threaten neutral parties with ruin or substantial loss™ . . . the 
pressure on secondary parties must be viewed as at least one of 
the objects of the boycott or the statutory prohibition would be 
rendered meaningless
.ﬂ  Longshoremen Assn. v. Allied Intern
a-tional, Inc.
, 456 U.S. 212, 226 (1982), quoting 
NLRB v. Retail 
Store Employees
, 447
 U.S. 607, 614 (1980).
 It is clear the picketing activity was aimed at coercing Tid
e-water to cease doing business with CGI and UGC.  As Judge 
Aiken found, the picketing targete
d ﬁTidewater employees at 
Tidewater spud bargesﬂ when they attempted to transport grain.  

The evidence before me is even more convincing, as it shows 
Tidewater employees and tugs were targeted even in attempts 
to transport empty grain barges.  Moreover, th
e picketers 
threatened Tidewater employees.  On one occasion, their me
s-sage focused on the Japanese ownership of the grain companies 

and their use of scab labor during the walkout, and was imm
e-diately followed by the outright threat, ﬁThey™re coming after 
you next.ﬂ  The picketers on another occasion yelled, ﬁThey 

illegally locked us out.  What are they going to do to you 
next?ﬂ  These statements were plainly coercive and threatening.
 Further, as Judge Aiken pointed out, the ILWU does not d
e-ny that it cease
d its picketing activity when Tidewater tugs are 
not present and resumed it when a Tidewater tug attempted to 

pick up a barge.  The evidence indeed proves this, and also 
shows aggressive maneuvering aimed solely at Tidewater tugs 
that is unquestionably coe
rcive and restraining.  Clearly, the 
intent of the picketing was for Tidewater to cease transporting 
UGC and CGI™s grain.
 Based on the foregoing, I find that the General Counsel has 
met its burden to prove the Respondent
s violated Section 
8(b)(4)(i) and (i
i)(B) of the Act as alleged.
 CONCLUSIONS OF 
LAW 1.  Respondents are labor organizations within the meaning 
of Section 2(5) of the National Labor Relations Act (the Act) 

and the Charging Party is an employer engaged in commerce 

within the meaning of Section
 2(2), (6), and (7) of the Act.
                                                             DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 344 2.  By engaging in secondary picketing at Tidewater™s facil
i-ties, the Respondents violated Section 8(b)(4)(i) and (ii)(B) of 
the Act.
 3.  The violations found to have been committed in this case 
affect commerce within the me
aning of Section 2(6) and (7) of 
the Act.
 REMEDY
 Having found that the Respondents have engaged in certain 
unfair labor practices, I find that they must be ordered to cease 
and desist and to take certain affirmative action designed to 

effectuate the polici
es of the Act.
 Having concluded that the Respondents engaged in unlawful 
secondary picketing, I shall recommend that the Respondents 

be ordered to cease and desist from threatening, coercing, or 
restraining Tidewater in any manner or by any means, inclu
d-ing picketing, where in any case an object thereof is to force or 
require Tidewater to refuse to perform services and/ or cease 
handling, transporting, or otherwise dealing in the products of, 
or to cease doing business with UGC or CGI.
 The Respondents shall
 be required to post a notice as set 
forth in the recommended Order below.
 [Recommended order omitted from publication.]
  